DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to applicant’s arguments and remarks filed on January 26, 2021.
Status of Rejections
The objections to the specification are withdrawn in view of applicant’s amendments. 
The rejection(s) of claim(s) 3-4 and 5-8 under 35 USC 112(b) are withdrawn in view of applicant’s amendments.
All other previous rejections are maintained.
Claims 1-9 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemura et al. (U.S. Patent No. 8,349,155), hereinafter Umemura, in view of Miyake et al. (U.S. Patent No. 9,799,906), hereinafter Miyake.

	Miyake teaches an ion exchange membrane (electrolyte membrane 5) that may consist of multiple layers (Col. 22, lines 52-57) made of fluorine-based polymers which may include sulfonic acid or carboxylic acid groups (Col. 9 lines 40-51), having an ion cluster diameter of 1-2.95 nm, preferably 2-2.75 nm (Col. 20, lines 1-5), overlapping the claimed range of the present invention. An ion cluster diameter of greater than 1 nm reduces the electrolytic resistance of the membrane, while a diameter of less than 2.95 nm improves membrane strength and current efficiency (Col. 20, lines 7-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ion exchange membrane taught by Umemura to incorporate the ion cluster diameter taught by Miyake in order to reduce electrolytic resistance while improving the strength and current efficiency of the membrane.
Regarding claim 2, Umemura teaches the layer B having an ion exchange capacity of 0.7-1.3 mEq/g, preferably 0.8-1.2 mEq/g (Col. 12, lines 58-67), falling within the claimed range of the present invention.


    PNG
    media_image1.png
    27
    229
    media_image1.png
    Greyscale

Where X13 represents F or CF3, s is an integer from 0 to 2, t is an integer from 1 to 3, and A represents a precursor group that becomes a sulfonic group, a sulfonic group meaning a group represented by –SO3M', wherein M' can be an alkaline metal (Col. 10, lines 56-62). The layer B comprises a polymer formed of at least the following monomer (Formula 4; Col. 11, line 47-Col. 12, line 6):

    PNG
    media_image2.png
    40
    283
    media_image2.png
    Greyscale

Where X23 represents F or CF3, v is an integer from 0 to 3, w is an integer of from 1 to 5, and B is a precursor group that is becomes a carboxylic group, a carboxylic group meaning a group represented by –COOM, where M can be an alkaline metal (Col. 11, line 63-Col. 12, line 6).
Regarding claims 5-8, Umemura further teaches an electrolyzer (electrolytic cell 30) comprising an anode (24), a cathode (25), and any of the ion exchange membranes of claims 1-4 as described above (cation exchange membrane 20) disposed between the anode and the cathode (Fig. 7; Col. 18, lines 60-65). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemura in view of Miyake, as applied to claim 1 above, and further in view of Nakajima et al. (WO 2016/186084 A1), hereinafter Nakajima (citations based on translation).

Nakajima teaches an ion exchange membrane comprising a layer A containing a fluorinated polymer having a sulfonic acid group and a layer B containing a fluorinated polymer having a carboxylic acid group (Paragraph 0012, lines 1-3), wherein layer B has an ion cluster diameter provided independently of layer A, with a ratio of the ion cluster diameter of layer B to that of layer A being in the range of 0.67-0.89 (Paragraph 0038, lines 1-2). This ratio allows for low voltage to be maintained, prevents peeling between the layers and provides increase electrolysis performance and subsequent current efficiency (Paragraph 0038, lines 3-7). The ion cluster diameter of layer B is taught specifically as being preferably 1.8 to 4.0 nm (Paragraph 0039, lines 2-3), overlapping with the claimed range of the present invention as well as the range taught by Miyake.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ion exchange membrane taught by Umemura in view of Miyake to independently provide the ion cluster diameters of the two layers as taught by Nakajima in order to maintain low voltage, prevent layer peeling and improve electrolysis performance and current efficiency.
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues, on pages 11-12, that the combination of the ion cluster diameter of Miyake with the membrane of Umemura would lead one skilled in the art to modify the ion cluster diameter of the entire cation exchange membrane to fall within the range taught by Miyake and not a single layer of the membrane. However, this modification would still result in each layer of the membrane, including the layer B, having the ion cluster diameter taught by Miyake. As claim 1 does not specify that the ion cluster diameter of layer B must be different from that of layer A, Umemura in view of Miyake teaches all the elements of the claim as previously stated, and the argument is not persuasive. Newly admitted claim 9 further specifies that the ion cluster diameter is provided to the layer B independently of the layer A, and is therefore newly rejected as stated above over Umemura in view of Miyake, as applied to claim 1, further in view of Nakajima.
In response to applicant's argument on page 12 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, in regards to claim 1, the combination of Umemura and Miyake 
On page 13, Applicant argues criticality of the claimed range as well as the silence of the applied references on the disclosed advantages. However, Miyake further specifies examples of the membrane having ion cluster diameters of 2 nm and 2.25 nm (Table 1, Examples 1 & 6), both falling within the claimed range of the present invention. Additionally, Miyake teaches the ion cluster diameter range providing an improvement of membrane strength as well as an improvement in the electrolytic characteristics of greater current efficiency, improved ion permselectivity and reduced electric resistance (Col. 20, lines 5-14). Therefore, improvement of these characteristics within the range or with the specified ion cluster diameters taught by Miyake would not be unexpected, and the argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795